TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00350-CV


                                         T. Y. J., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


           FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-16-005029, THE HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


                                             ORDER


PER CURIAM

               Appellant T. Y. J. filed her notice of appeal on May 17, 2018. The appellate record

was complete June 26, 2018, making appellant’s brief due July 16, 2018. On July 19, 2018,

counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals from

suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days for

court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief no

later than August 3, 2018. If the brief is not filed by that date, counsel may be required to show

cause why he should not be held in contempt of court.

               It is ordered on July 23, 2018.



Before Justices Puryear, Goodwin, and Bourland